                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                            COLUMBUS DIVISION

HAROLD BLACH,                          *

      Plaintiff,                       *

vs.                                    *
                                                   CASE NO. 4:15-MC-5 (CDL)
SAL DIAZ-VERSION,                      *

      Defendant.                       *


                                O R D E R

      Plaintiff Harold Blach holds a judgment against Defendant

Sal Diaz-Verson.       Diaz-Verson has not satisfied the judgment.

Diaz-Verson’s      former   employer,      AFLAC   Inc.,    makes    bimonthly

payments to Diaz-Verson, twenty-five percent of which is subject

to garnishment.       So, for the last three years, Blach has been

filing   monthly    applications     for   writs   of   garnishment    against

AFLAC.     Before Blach could start collecting on his judgment via

garnishment, Diaz-Verson’s former attorney, Robert Frey, laid

claim to the garnished funds, asserting that he had a superior

judgment    against   his   former    client.       The    Court    agreed   and

ordered disbursement of the garnished funds to Frey until his

judgment was satisfied.       After Frey’s judgment was satisfied and

Blach began receiving disbursements of the garnished funds, Frey

reentered the fray, this time representing Diaz-Verson’s ex-wife

Patricia.    Patricia argues that she has a judgment against Diaz-
Verson that is superior to Blach’s, and she filed third party

claims to the garnished funds.                   The Court must now decide who

should receive the funds held in the Court’s registry that are

subject to the pending motions for disbursement of funds.

                              PROCEDURAL BACKGROUND

      In    response         to     Blach’s      applications       for       writs    of

garnishment, the Clerk issued writs of garnishment (ECF No. 344

on 5/11/2018, ECF No. 356 on 6/6/2018, ECF No. 361 on 7/5/2018,

ECF   No.    368      on   8/3/2018).         AFLAC     answered    those     writs    of

garnishment        and     deposited     funds     into    the     Court’s      registry

(Answer,    ECF No.        359 on 6/21/2018, deposit of                 $16,244.64     on

6/29/2018;       Answer,      ECF      No.   364   on     7/10/2018,      deposit      of

$10,619.64       on    7/19/2018;       Answer,    ECF    No.     369    on   8/8/2018,

deposit     of   $10,619.64       on    8/15/2018;      Answer,    ECF    No.    382   on

9/6/2018, deposit of $10,619.64 on 9/14/2018).1                     Diaz-Verson did

not object to AFLAC’s Answers.                   The Court holds $64,348.20 in

its registry,         $48,103.56       of which is subject to the pending

motions for disbursement.

                                       DISCUSSION

      Both Blach and Patricia hold judgments against Diaz-Verson.

The question for the Court is whose judgment has priority in

this garnishment action.                “It is clear that in Georgia, the

1 Another writ of garnishment was issued on August 29, 2018 (ECF No.
380).    AFLAC answered on 10/11/2018 (ECF No. 393) and deposited
$16,244.64 into the Court’s registry on 10/25/2018.     There is no
pending motion to disburse those funds.


                                             2
relative position of judgment liens is determined by seniority;

an older Georgia judgment has priority over a newer judgment.”

NationsBank, N.A. v. Gibbons, 487 S.E.2d 417, 418–19 (Ga. Ct.

App. 1997); accord O.C.G.A. § 9-12-80 (“All judgments obtained

in the superior courts, magistrate courts, or other courts of

this state shall be of equal dignity and shall bind all the

property of the defendant in judgment, both real and personal,

from the date of such judgments[.]”).

       Blach   obtained   a   judgment    for   $158,343.40    against   Diaz-

Verson on March 12, 2012 in the U.S. District Court for the

Northern District of Alabama.             He registered the judgment in

Georgia on October 6, 2015.          “Although a foreign judgment is

entitled to full faith and credit, to be enforced in Georgia it

must first be domesticated.”             Gibbons, 487 S.E.2d at 419.          A

foreign judgment cannot be enforced in Georgia and thus “cannot

acquire position relative to other liens” until it domesticated.

Id.     Therefore, the priority date of Blach’s judgment as it

relates to other Georgia judgments is October 6, 2015.

       Patricia and Diaz-Verson divorced in 2011.             Pursuant to the

final judgment and decree entered on December 2, 2011, Diaz-

Verson must pay Patricia alimony of $10,000 per month—$5,000 on

the first day of each month and $5,000 on the fifteenth day of

each   month—until   Patricia     dies    or    remarries.     Am.   Mot.   for

Distribution Ex. A, Final J. & Decree 1, ECF No. 376-1 at 1 &


                                     3
Settlement Agreement ¶ 3, ECF No. 376-1 at 4-5.                                Patricia is

living and has not remarried.                   She claims that Diaz-Verson was

in arrears on her alimony payments in the amount of $96,000 as

of August 14, 2018.              Patricia Diaz-Verson Aff. (Aug. 14, 2018),

ECF No. 375.         She also appears to assert that Diaz-Verson did

not   make    any    alimony       payments         after    August     14,    2018.     See

Patricia      Diaz-Verson         Aff.     (Sept.         20,     2018),     ECF   No.   386

(claiming an arrearage of $111,000 as of September 20, 2018).

Patricia did not state when Diaz-Verson stopped making alimony

payments, but based on her affidavits, Diaz-Verson was nineteen

full payments and one partial payment behind as of August 14,

2018.      Thus, Diaz-Verson was current on his alimony payments

through October 2017.               Under the             final judgment and          decree,

Patricia could not institute continuing garnishment proceedings

against    Diaz-Verson       until        mid-November          2017,   when    the    unpaid

amount was “equal to or greater than the amount payable for one

month.”      Final J. & Decree 2, ECF No. 376-1 at 2.

      Patricia argues that her claim to the garnished funds based

on the arrearages is superior to Blach’s judgment because her

claim relates back to the original date of her divorce decree,

December     2,    2011.         Blach,    on       the   other    hand,     contends    that

Patricia’s        claim    can    take    priority         only    as   to    Diaz-Verson’s

arrearage on the date of Blach’s judgment, which Blach asserts




                                                4
was zero.        Both sides rely on the same case to answer this

question: Cale v. Hale, 277 S.E.2d 770 (Ga. Ct. App. 1981).

       In Cale, a couple was granted a final divorce in 1975, and

the wife was granted monthly alimony and child support.                              In

March 1980, a creditor obtained a judgment against the husband.

Later   that     month,      the    wife    obtained   a    writ    of   fieri   facias

against the husband because he was in arrears on his monthly

alimony and child support payments.                   The husband’s property was

garnished,       and      the    trial     court    found    that    the      creditor’s

judgment     was       entitled     to     priority    in    the    distribution     of

garnishment funds over the wife’s claim for unpaid alimony and

child support.             The Georgia Court of Appeals reversed.                    The

Court of Appeals noted that certain divorce judgments are an

exception       to   the    rule     of    priority    under     O.C.G.A. §      9-12-80

because “a judgment for permanent alimony does not create a lien

for    future    monthly        installments       unless    a   lien    is   expressly

created against the property in the alimony judgment.”                             Cale,

277 S.E.2d at 772.                 But, the Court of Appeals remanded for

further proceedings in Cale because the wife had priority “in

that    portion      of    the     garnishment     fund     which   represents      [the

husband’s] arrearage on the date of [the creditor’s] judgment.”

Id.; accord Dee v. Sweet, 480 S.E.2d 316, 318 (Ga. Ct. App.

1997) (finding that the trial court did not err in concluding

that a judgment creditor had priority over a claim for unpaid


                                             5
child    support      that    had   not   accrued     prior   to    the     judgment

creditor’s lien).

       Under this precedent, Patricia only had priority “in that

portion of the garnishment fund which represents [Diaz-Verson’s]

arrearage on the date of [Blach’s] judgment.”                    Cale, 277 S.E.2d

at 772.    Thus, to be entitled to a disbursement of the garnished

funds,    Patricia      was    required      to   establish      that     she    had    a

judgment lien against Diaz-Verson before October 6, 2015.                              She

did not do so.        Patricia did not present any evidence that there

was an arrearage in alimony payments as of that date.                       Based on

Patricia’s affidavits, Diaz-Verson was current on his alimony

payments through October 2017 because Patricia only claims that

he was nineteen full payments and one partial payment behind as

of   August    14,    2018.         Accordingly,      Patricia     does    not    have

priority over Blach in any portion of the present garnishment

fund.     Her motions for disbursement are denied, and Blach’s are

granted.

                                     CONCLUSION

       For the reasons set forth above, the Court denies Patricia

Diaz-Verson’s motions for disbursement (ECF Nos. 373, 376, 385,

391).     The Court grants Blach’s motions for disbursement (ECF

Nos.    366,   370,    379,   389).    The    Clerk   is   instructed       to   enter

judgment in favor of Plaintiff Harold Blach with regard to the

writs of garnishment issued on May 11, 2018 (ECF No. 344), June


                                          6
6, 2018 (ECF No. 356), July 5, 2018 (ECF No. 361), and August 3,

2018 (ECF No. 368).    Fourteen days from the date of today’s

Order, the Clerk shall disburse to Blach $48,103.56, plus any

interest earned on that sum while it was held in the Court’s

registry, unless any party files a notice of appeal relating to

today’s rulings before that date.

    IT IS SO ORDERED, this 2nd day of November, 2018.

                                    S/Clay D. Land
                                    CLAY D. LAND
                                    CHIEF U.S. DISTRICT COURT JUDGE
                                    MIDDLE DISTRICT OF GEORGIA




                                7
